DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s election without traverse of group I and the species NAP-2, fibrin, antibody having the ability to neutralize tumor necrosis factor activity, particle encapsulates a microvesicle, exotoxin-3, pseudoknot, and immunoglobulin light chain in the reply filed on 5/6/21 is acknowledged.
Claims 21-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/21.

Markush Rejection
Claim 2 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are directed to 11 different polypeptides, each having a different sequence and function/activity.  A search for one would likely not return art for any of the others. 
 
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The claims are directed to a method for improving cardiac function in a mammal, the method comprising administering a composition comprising a particle encapsulating an mRNA that encodes any “polypeptide useful for generating cardiac function or regenerating tissue”.  
The specification does not adequately describe the structure required for the recited function.  Without further knowledge of the structure, one would not be able to recognize which polypeptides are “useful” for the recited outcomes and which polypeptides are necessarily excluded from the genus.  Therefore, one would not be able to recognize that applicant was in possession of the entire genus at the time of filing.  The specification does not adequately describe the term “useful” or the structure required to meet this function.  The specification discloses some polypeptides including those in instant claim 2, which are not representative of the entire genus.
The specification discloses that examples of polypeptides useful for regenerating cardiac function and/or tissue include, without limitation, antibodies having the ability to neutralize tumor necrosis factor (TNF; e.g., TNF-.alpha.) activity, antibodies having the ability to neutralize mitochondrial complex-1 activity, and resolvin-D1 agonists. Even with regards with these minimal species, the specification does not describe which antibodies have the structure to function as having the ability to neutralize tumor necrosis factor (TNF; e.g., TNF-.alpha.) activity; which antibodies have the ability to neutralize mitochondrial complex-1 activity; and what agents have the structure to act as resolving-D1 agonists.
Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being polypeptides that are useful for the recited outcomes. The specification discloses the polypeptides of instant claim 2, which are not representative of the entire genus of 
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
With regards to the elected species, “NAP-2”, the claim is not directed to any specific NAP-2 sequence.  The claim does not recite a specific NAP-2 nucleotide sequence by SEQ ID NO, but rather refer to the broad genus of NAP-2 sequences.
The claims encompass a method of introducing any mRNA encoding any NAP-2, as well as encompass any NAP-2 homolog or allele from any species known or yet to be discovered of NAP-2, as well as DNA genomic fragments, spliced variants or fragment that retains NAP-2-like activity.  
The specification does not adequately describe the structure required to meet the function of being a NAP-2 polypeptide.  From a google search, NAP-2 can refer to different polypeptides including “neutrophil-activating peptide NAP-2” or “nucleosome assembly protein-2”.  The specification does not adequately describe species to represent the entire possible genus.’

Therefore, the scope of the claimed invention is broad and the skilled artisan would not be able to envisage the entire genus claimed of mRNAs encoding any NAP-2 such that the skilled artisan would recognize that the applicant was in possession of the claimed genus at the time of filing.  
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for polypeptides within the instant enormous genus that are useful for the recited outcomes.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering NAP-2 mRNA in a liposome via direct intracardiac injection, does not reasonably provide enablement for a method of improving cardiac function via any mode of administration of any mRNA encoding any polypeptide that is useful for regenerating cardiac function or regenerating tissue.  The specification does not enable any person make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
As amended, the claims require for the polypeptide to be useful for regenerating cardiac function or for regenerating any type of tissue, wherein most non-cardiac tissues would not predictably result in improvement of cardiac function.
For example, Guild et al. (US 2015/0366997 A1) teach methods of administering mRNA within a transfer vehicle, wherein the mRNA encodes a polypeptide that is implicated in lysosomal storage disorders [0011].  Guild et al. teach that some protein and enzyme deficiencies lead to lysosomal storage disorders, which can cause tissue degeneration, wherein delivery of mRNA can be useful for tissue regeneration [0002].  
The specification discloses administration via subcutaneous injection of liposomes containing luciferase mRNA or mCherry mRNA (Example 4); and intracardiac injection of liposomes containing luciferase mRNA (Example 5), which is not enabling for broad systemic delivery of any possible particle encapsulating an mRNA and successful delivery and action therein.
While the specification is enabling for a method of delivering NAP-2 mRNA in a liposome via direct intracardiac injection, it does not reasonably provide enablement for a method of improving cardiac function via any mode of administration of any mRNA encoding any polypeptide that is useful for regenerating cardiac function or regenerating tissue.  The specification does not draw an adequate nexus between delivery of any mRNA encoding any polypeptide that is useful for regenerating cardiac function or regenerating tissue via any means with a predictable outcome of improving cardiac function.  
The specification does not draw an adequate nexus between delivery of NAP-2 mRNA and the predictable outcome of improving cardiac function.
	Granot et al. (Seminars in Immunology, 34, 2017, 68-77) teach that mRNA molecules hold tremendous potential as a tool for gene therapy of a wide range of diseases. However, the main hurdle in implementation of mRNA for therapeutics, the systemic delivery of mRNA molecules to target cells, remains a challenge. A feasible solution for this challenge relies in the rapidly evolving field of nucleic acid-loaded 
	Granot et al. teach that the need in mRNA protection from degradation in extracellular compartments, as well as in enabling its entry to the cell, has raised the demand for suitable delivery platforms (page 75).  Granot et al. teach that they think that in order to expand the variety of mRNA-based therapies, cell specific, targeted delivery systems are essential. This is critical in diseases involving a certain organ, which is inaccessible by standard LNPs, as well as in many types of solid tumors (page 75).  The instant specification does not draw an adequate nexus between incorporation of an mRNA into any possible particle and the predictable successful delivery and action therein.
Wadhwa et al. (Pharmaceutics, 2020, 12, 102, 1-27) teach that challenges that impede the successful translation of mRNA molecules into drugs are that (i) mRNA is a very large molecule, (ii) it is intrinsically unstable and prone to degradation by nucleases, and (iii) it activates the immune system. Although some of these challenges have been partially solved by means of chemical modification of the mRNA, intracellular delivery of mRNA still represents a major hurdle. The clinical translation of mRNA-based therapeutics requires delivery technologies that can ensure stabilization of mRNA under physiological conditions (abstract).
As outlined above, it is well known that there is a high level of unpredictability in the mRNA art for therapeutic in vivo applications.  The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any mRNA encoding any polypeptide that is useful for regenerating cardiac function or regenerating tissue via incorporation into any type of particle and delivered via any possible means in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful improvement of cardiac function.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boucek et al. (The Journal of Heart and Lung Transplantation, 34, 6, 2015, 839-848), in view of Tavernier et al. (Journal of Controlled Release, 150, 2011, 238-247), Hasan et al. (Adv. Sci., 2015, 2, 1500122, 1-18), Devoldere et al. (Drug Discovery Today, 21, 1, 1/2016, 11-25), Loyer et al. (Circulation Research, 2014, 345-353), and De Temmerman et al. (Biomaterials 32, 2011, 9128-9135).
Boucek et al. teach that NAP-2 has lower expression in secretomes of atrial appendages from human pediatric heart failure patients (Results).
Boucek et al. teach that NAP-2 is a necessary cardiac tissue-derived factor that supports migration, survival, and proliferation of pro-angiogenic CSCs by activation of the PI3K/Akt/mTOR pathway (page 845).
Boucek et al. teach that NAP-2 was identified in the cardiac tissue-derived secretome associated with, and necessary for, in vitro survival/proliferation of human CSCs. This exploratory study has identified candidate factors for further confirmatory studies and potential novel therapeutic strategies to optimize the microenvironment in pediatric HF with a goal of improving stem cell migration, proliferation, and/or survival (page 846).
Therefore, it would have been obvious to deliver NAP-2 to cardiac tissue to increase the expression of NAP-2 in cardiac tissue with an expectation of proliferation of 
It would have been obvious to deliver NAP-2 via delivery of a particle encapsulated mRNA encoding NAP-2 as a matter of design choice, as it was known to deliver mRNA for expression of the encoded product and to incorporate the mRNA into various delivery particles, as taught by Tavernier et al. 
Tavernier et al. teach that mRNA can be delivered via lipo- and polyplexes (abstract) and teach delivery to cells via Lipofectamine (page 241).  It would have been obvious for the particle to comprise a tail because Tavernier et al. teach that co-delivery of exogenous free poly(A) tails resulted in a 2 to 9 fold higher transfection efficiency (page 241).
Tavernier et al. teach that when aiming at transfecting cells with exogenous mRNA, the in vitro transcribed mRNA molecule should at least be provided with a cap structure and a poly(A) tail containing at least 20 A residues to ensure an acceptable half-life (page 241).  Tavernier et al. teach that cationic carriers can condense and protect the mRNA against degradation (page 242).  It is considered a matter of routine optimization/design choice for the particle to be from about 5 to about 10 um in diameter.  It was known that the various cationic carriers for mRNA condense the agent for delivery.  
It would have been obvious for the particle to comprise fibrin-alginate and there would have been an expectation of effective delivery of a nucleic acid to cardiac tissue.   Hasan et al. teach that fibrin-alginate is a hydrogel that may provide an effective treatment to suppress the expansion of infarcted heart tissue (page 8).  Hasan et al. 
Hasan et al. teach that a calcium cross-linked alginate hydrogel was found to be significantly effective in reducing left ventricular expansion and increasing the old-infarcted wall thickness for myocardial infarction (page 6).  The ratio of alginate to calcium salt is a matter of design choice and well within the technical grasp of one of ordinary skill in the art.
Hasan et al. teach that the hydrogels are injectable (title) and can be injected locally (page 4).  Hasan et al. teach that the hydrogel was evaluated using analysis of proinflammatory tumor necrosis factor α (page 15).  It would have been obvious to incorporate an antibody to neutralize the proinflammatory effects of tumor necrosis factor α as a matter of design choice given that the method is to achieve improvement in cardiac function and it was known that mRNA delivery can result in activation of TNF- α, as taught by Devoldere et al.
Hasan et al. teach that poly-acrylic acid (PAA) has temperature-dependent biphasic behavior  and can therefore be injected into the body as a prepolymer solution which can turn to a gel-like phase at body temperature after injection.
It would have been obvious to incorporate a microvesicle and/or a lipopolysaccharide as a matter of design choice, as these agents are known to benefit 
Loyer et al. teach delivery of EV cargo to target cells (page 349).
De Temmerman et al. teach that incorporation of lipopolysaccharide when delivering mRNA-lipoplex results in additional maturation and significant up-regulation of CD40 expression and CD86 expression (page 9133).
Given that Boucek et al. teach that NAP-2 is a necessary cardiac tissue-derived factor that supports migration, survival, and proliferation of pro-angiogenic CSCs by activation of the PI3K/Akt/mTOR pathway, it would have been obvious to deliver mRNA encoding NAP-2 to improve cardiac function, wherein the human has undergone percutaneous coronary intervention, for example, because these patients would be expected to benefit from proliferation of pro-angiogenic CSCs. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/           Primary Examiner, Art Unit 1635